DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7 and 9-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0356034A1 to Pamley et al., in view of U.S. Patent Application Publication 2015/0323979A1 to Kaestner et al.

As to claim 1, Pamley discloses an electronic apparatus [Fig. 5, par. 0096-0098] comprising a plurality of USB interfaces and capable of supplying a current to a plurality of USB devices connected via the external interface, the electronic apparatus comprising : 
530] that controls the plurality of USB interfaces [520-1..520-4];
a controller [management microcontroller controls power supply to the ports: paragraphs 0099-0100] that controls a plurality of circuits including at least the USB hub circuit [FIG. 5];
a plurality of power source control unit connected to each of the plurality of USB interfaces in order to control power supply to an external device connected to a USB interface [each port comprises circuitry to control supply of power to the port: paragraph 0102; each port may have its power supply individually controlled: paragraph 0100] and configured to output a detection of an overcurrent supplied to an external device as an overcurrent detection signal to the USB hub circuit [port circuitry outputs an overcurrent detection signal: paragraph 0091]; 
wherein in response to receiving the overcurrent detection signal from any power source control unit out of the plurality of power source control units, the USB hub circuit transmits, to the controller, specifying information for specifying the power source control unit that outputs the overcurrent detection signal [paragraph 0027], and
wherein based on the specifying information received from the USB hub circuit, the controller controls an output to a signal line to be in a specific output state, the signal line corresponding to the specified power source control unit out of the plurality of power source control units, so as to shut off a current to be supplied to the external device connected to the specified power source control unit [control unit receives information about port conditions, such as overcurrent, and controls the circuits at the port to supply or shut off supply of power to the external device: paragraphs 0099-0102].
Pamley teaches the limitations of the claim, including power source control units that detect overcurrent at a USB interface [port circuitry outputs an overcurrent detection signal: paragraph 0091], but does not specifically teach that the power source control units each correspond to one each of the plurality of USB interfaces, and a plurality of signal lines that individually connect the controller and the plurality of power source control units.  
port circuitry outputs an overcurrent detection signal: paragraph 0035].  Thus, Kaestner teaches a power source control units similar to that of Pamley.  Kaestner further teaches power source control units [405, 415] each correspond to one each of the plurality of USB interfaces [410, 420], and a plurality of signal lines that individually connect the controller and the plurality of power source control units [each current sensing unit is coupled to power port controller logic: FIG. 4].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ power source control units that detect overcurrent at each corresponding USB interface as taught by Kaestner.  One of ordinary skill in the art would have been motivated to do so that to determine if the USB interface is in an overcurrent condition.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of power source control units can be used to detect overcurrent at a USB interface.  Moreover, the individual power source control units means taught by Kaestner would improve the accuracy of Pamley because it allowed the overcurrent condition at a USB interface can be detected by a circuit dedicated to each said USB interface.

As to claim 3, Pamley discloses the power source control unit has an overcurrent detection unit configured to detect a current larger than or equal to a predetermined threshold value as an overcurrent in a case where the current is supplied to the external device [paragraph 0091], and the power source control unit performs control so as to supply a current less than the predetermined threshold value to the external device in a case where an overcurrent is detected by the overcurrent detection unit [take corrective action by limiting current during overcurrent conditions: paragraph 0026-27]. 

As to claim 4, Pamley discloses the power source control unit has a low voltage detection unit configured to detect an input voltage as a low voltage in a case where the input voltage becomes less than or equal to a predetermined voltage value [detect under power: paragraph 0085], and the power source control unit performs control so as to shut off a current supplied for the external device in a case where a low voltage is detected by the low voltage detection unit [ports that cannot provide a minimum power may be powered off: paragraph 0030]. 

As to claim 5, Pamley discloses the power source control unit has an overheating detection unit configured to detect overheating of the power source control unit [detect over temperature: paragraph 0085], and the power source control unit performs control so as to shut off a current supplied for the external device in a case where overheating is detected by the overheating detection unit [controlling a port switch if high temperature is detected: paragraphs 0120-0121]. 

As to claim 6, Pamley discloses the power source control unit has an output discharge unit configured to perform control so as to discharge output power in a case where control is performed so as to shut off a current supplied for the external device [ground terminals may be used to drain a current: paragraph 0038]. 

As to claim 7, Pamley discloses the power source control unit includes a high-side switch circuit [USB uses solid-state switches: paragraph 0027]. 

As to claim 9, Pamley discloses a control method in an electronic apparatus comprising a plurality of USB interfaces and capable of supplying a current to a plurality of external devices connected to the USB interfaces, the electronic apparatus including a USB hub circuit [530] that controls the 520-1..520-4]; a controller [management microcontroller controls power supply to the ports: paragraphs 0099-0100] that controls a plurality of circuits including at least the USB hub circuit [FIG. 5], a plurality of power source control unit connected to each of the plurality of USB interfaces in order to control power supply to an external device connected to a USB interface [each port comprises circuitry to control supply of power to the port: paragraph 0102; each port may have its power supply individually controlled: paragraph 0100] and configured to output a detection of an overcurrent supplied to an external device as an overcurrent detection signal to the USB hub circuit [port circuitry outputs an overcurrent detection signal: paragraph 0091] the control method comprising: 
a supply step of by the plurality of power source control units connected to each of the plurality of USB interfaces, supplying a power supply to the external device [each port comprises circuitry to control supply of power to the power supply lines to an external device coupled to the port: paragraph 0102; each port may have its power supply individually controlled: paragraph 0100]; 
by the plurality of power source control units, detecting an overcurrent supplied to the external device connected to the USB interface and outputting to the USB hub circuit an overcurrent detection signal in a case where the overcurrent is supplied to the external device [port circuitry outputs an overcurrent detection signal: paragraph 0091];
ithe USB hub circuit, in response to receiving the overcurrent detection signal from any power source control unit out of the plurality of power source control units, transmitting, to the controller, specifying information for specifying the power source control unit that outputs the overcurrent detection signal [paragraph 0027], and
the controller, based on the specifying information received from the USB hub circuit, controlling an output to a signal line to be in a specific output state, the signal line corresponding to the specified power source control unit out of the plurality of power source control units, so as to shut off a control unit receives information about port conditions, such as overcurrent, and controls the circuits at the port to supply or shut off supply of power to the external device: paragraphs 0099-0102].
Pamley teaches the limitations of the claim, including power source control units that detect overcurrent at a USB interface [port circuitry outputs an overcurrent detection signal: paragraph 0091], but does not specifically teach that the power source control units each correspond to one each of the plurality of USB interfaces, and a plurality of signal lines that individually connect the controller and the plurality of power source control units.  
Kaestner teaches that power source control units can be used to detect overcurrent at a USB interface [port circuitry outputs an overcurrent detection signal: paragraph 0035].  Thus, Kaestner teaches a power source control units similar to that of Pamley.  Kaestner further teaches power source control units [405, 415] each correspond to one each of the plurality of USB interfaces [410, 420], and a plurality of signal lines that individually connect the controller and the plurality of power source control units [each current sensing unit is coupled to power port controller logic: FIG. 4].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ power source control units that detect overcurrent at each corresponding USB interface as taught by Kaestner.  One of ordinary skill in the art would have been motivated to do so that to determine if the USB interface is in an overcurrent condition.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of power source control units can be used to detect overcurrent at a USB interface.  Moreover, the individual power source control units means taught by Kaestner would improve the accuracy of Pamley because it allowed the overcurrent condition at a USB interface can be detected by a circuit dedicated to each said USB interface.

As to claim 10, Pamley discloses a logical circuit that is connected to each of the power source control circuits so that the logical circuit can receive the overcurrent detection signal, and that outputs an external interrupt signal to the controller in response to receiving the overcurrent detection signal from any of the power source control units [logic circuit 527 outputs an external interrupt signal based on the received overcurrent signal lines: paragraph 0091]; wherein the controller performs processing for obtaining the specifying information from the USB hub circuit in response to receiving the external interrupt signal [control unit receives information about port conditions, such as overcurrent: paragraphs 0099-0102].

	Response to Arguments
Applicant's arguments with respect to claims 1, 3-7 and 9-10 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC CHANG/Examiner, Art Unit 2186          



/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186